Citation Nr: 1025278	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  05-09 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Fenice, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 25, 1972 to June 22, 
1972 and from July 25, 1973 to September 28, 1973.  His military 
service from August 1979 to May 1980 was voided due to fraudulent 
enlistment.  That period of service may not be considered for VA 
benefits.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law Judge 
in November 2006, and accepted such hearing in lieu of an in-
person hearing before the Board.  See 38 C.F.R. § 20.700(e) 
(2008).  A transcript of the hearing is associated with the 
claims file.

When this case was previously before the Board in February 2007, 
the Board determined that new and material evidence had been 
received to reopen the claim of entitlement to service connection 
for a right knee disability.  The Board then determined that the 
Veteran was not entitled to service connection for a right knee 
disability, or for a left knee disability.  The Veteran appealed 
the Board's decision with respect to the denial of entitlement to 
service connection for the left and right knee disabilities to 
the United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in May 2009, the Court vacated the Board's 
February 2007 decision on these issues, and remanded the matter 
to the Board for further proceedings consistent with the Joint 
Motion of the parties.

In May 2009, the Veteran submitted additional evidence in support 
of his appeal along with a waiver of his right to have the 
evidence initially considered by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, this case was remanded by the Court to the Board.  
It was noted that there was not a full assessment of the 
appellant's testimony and statements that he had been told by his 
VA physician that his knee problems were noted in service.  It 
was held that he would be competent to report that conclusion 
that was expressed to him.

It was noted in the Board decision that there was no such finding 
on file and the statement filed by that physician did not make 
any such connection.  Thus, the report of the Veteran was 
discounted. 

In view of these facts, it is concluded that appellant should be 
afforded an opportunity to get a statement from that physician 
that supports his understanding of what he was told.

Additionally, evidence now on file shows that the appellant has 
been awarded Social Security Disability benefits.  In general, 
the Court has held that where Social Security Disability has been 
awarded, the records should be obtained.  See Murincsak v. Brown, 
2 Vet. App. 363 (1992).

Other evidence on file includes a history by the Veteran of 
arthroscopic surgery to both knees in the 1990's.  It does not 
appear that these records have been specifically requested.  In 
fact, after service there are no significant findings referable 
to the knees prior to the filing of the current claim in 2003.  
Appellant will be offered another opportunity to specify any 
post-service treatment for the knees and an attempt should be 
made to obtain those records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should offer the appellant 
an opportunity and sufficient time to 
contact the treating physician who he has 
reported has indicated to him that his knee 
problems are related to service.  He should 
request a written statement to that effect 
and then have it forwarded, or he may 
forward it to the AMC/RO for consideration.  
If no statement is received in an 
appropriate period of time, it should be 
indicated that no such statement is coming.

2.  The AMC/RO should contact the Social 
Security Administration and obtain a copy 
of the disability determination made and 
the medical records used in making that 
decision.  Appellant's assistance should be 
requested as needed.  If no records are 
obtained, appellant and his representative 
should be so notified and the claims folder 
should contain documentation of the 
attempts made to obtain the records.

3.  The appellant should be contacted and 
asked to indentify the approximate time and 
locations of any treatment for the knees 
from the separation from service to 2006.  
Specifically, he should be asked when 
and where the reported arthroscopic 
surgery of the knees was undertaken in 
the "1990's."  He should be requested to 
provide release of information forms as 
needed.  If records are sought but not 
obtained, the claims folder should contain 
documentation of the attempts made and 
notice should be provided to appellant and 
his representative in accordance with 
applicable procedures.

4.  The case should then be readjudicated 
by the AMC/RO.  If the development 
requested above results in a conflict of 
opinions on file that requires another 
medical opinion for 
reconcilitation/evaluation of the opinions, 
arrangements should be made to obtain such 
a review of the record and obtain the 
opinion.  If an additional examination is 
indicated after the development above, it 
should be arranged and for the purpose of 
reconciling the opinions.  If, in the 
alternative, additional development is not 
needed, after review, if the benefits 
sought on appeal are not granted, the 
appellant and his representative should be 
provided with the supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter 
the case should be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the outcome in this case by the action 
taken in this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


